Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11/234,058; claims 1-4 of U.S. Patent No. 10/567,851; and claims 1-8 of U.S. Patent No. 10/142,706. Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 19-22 would be allowable upon the filing of a Terminal Disclaimer to overcome the Double Patenting rejections outlined above.
Regarding claim 19, the closest reference, Qin, discloses a method for delivering at least one service in a digital transmitter (Qin, paragraph [0005], lines 7-9, broadcast PDU; paragraph [0042], DVB), the method comprising: 
generating a link layer packet (Qin, Figs. 2A-2D; paragraph [0033], Generic Stream Encapsulation (GSE)), 
wherein the at least one link layer packet includes a header and a payload (Qin, Fig. 2A, GSE header 223, GSE payload data 225; paragraph [0037], lines 1-6), 
wherein the header includes packet type information (Qin, Fig. 2B; paragraph [0037], lines 24-34, label type field 243, GSE Length Field 244; paragraph [0038], lines15-18, protocol type field 247) for indicating a first type (Qin, Fig. 2B; paragraph [0037], lines 24-34, label type field 243, GSE Length Field 244; paragraph [0038], lines 15-18, protocol type field 247 indicates type of payload) of input data (Qin, paragraph [0005], lines 7-9, broadcast PDU; paragraph [0042], DVB) before encapsulation into the at least one link layer packet (Qin, Figs. 2A-2D; paragraph [0033], Generic Stream Encapsulation (GSE)), and configuration type information (Qin, Fig. 2B; paragraph [0037], lines 1-24, start field 241 and end field 242),
wherein when the packet type information is used to indicate a type extension, the header further includes packet type extension information (Qin, Fig. 2B; paragraph [0037], lines 24-34, label type field 243 may indicate that a label is present, GSE Length Field 244 indicates the length of the GSE packet; paragraph [0038], lines15-18, protocol type field 247 may indicate the presence of possible extension headers) for indicating a type of the input packet (Qin, Fig. 2B; paragraph [0037], lines 24-34, label type field 243, GSE Length Field 244; paragraph [0038], lines15-18, total length field 246 indicates length, protocol type field 247 indicates the type of payload),
wherein the header further includes a segmentation information part depending on whether the configuration type information indicates that the payload encapsulates the segment of the input packet (Qin, Fig. 2B; paragraph [0037], lines 1-10, shaded fields may be omitted, depending on the preceding control fields; paragraph [0038], lines 17-22, Fragment ID, Extension Headers), and 
wherein the configuration type information is used to indicate that the payload carries the segment (Qin, Fig. 2B; paragraph [0037], lines 1-244, start field 241 and end field 242 indicate whether a starting fragment, middle fragment, end fragment, or full packet is encapsulated); 
generating a broadcast signal including the link layer packets (Qin, paragraph [0005], lines 7-9, broadcast PDU; paragraph [0042], DVB); and 
transmitting the broadcast signal (Qin, paragraph [0005], lines 7-9, broadcast PDU; paragraph [0042], DVB).

Fairhurst discloses wherein the link layer packet further includes a header (Fairhust, page 3, section 3, extension headers; Table 1), 
wherein the header includes a segmentation information part (Fairhust, page 7, lines 1-7, LT is only specified for a first fragment on non-fragment) or the header includes a concatenation information part (Fairhurst, Figs. 4, 5) depending on whether the configuration type information indicates that the payload encapsulates the segment of the input packet or the concatenated input packets (Fairhust, page 4, section 3, PDU-Concat or TS-Concat; Table 1; Figs. 4, 5).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the Concat extensions of Fairhurst in the packet headers of Qin.  The motivation to combine the references would have been to indicate multiple concatenated packets being carried.
Vare discloses wherein the segmentation part includes a segment sequence number indicating an order of the segment in the link layer packet (Vare, paragraph [0107], lines 1-7, fragmentation index enables decapsulation in the correct order).

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, for, in the invention of claim 1, when the configuration type information indicates that the payload encapsulates the concatenated input packets, the link layer packet further includes count information for indicating a number of the concatenated input packets, wherein a value of the count information is set to the number of the concatenated input packets minus two.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466